DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (U.S. 2016/0011633).

Regarding claim 1, Watanabe discloses an electronic device (202, Fig. 7b; page 6, para [0101]), comprising:
	a liquid crystal display (10, Fig. 7b; page 5, para [0083]) comprising a cover glass (52, Fig. 7b; page 5, para [0094]), a first glass substrate (12, Figs. 1 and 7b; page 3, para [0063]), a color film layer (18, Figs. 3 and 7b; page 4, para [0064]), a thin film transistor layer (thin film transistor layer on 11, Figs. 1 and 7b; page 4, para [0064, 0076]), a second glass substrate (11, Figs. 1 and 7b; page 4, para [0064]), and a backlight (40, Fig. 7b; page 3, para [0062]) sequentially formed in a stack, wherein the CF layer (18, Figs. 3 and 7b), the TFT layer (thin film transistor on 11, Figs. 1 and 7b; page 4, para [0064, 0076]), and the backlight (40, Fig. 7b) comprise through holes (through holes of CF layer 18, TFT layer on 11, and the backlight 40, Figs. 1 and 7b) to form a light channel in the liquid crystal display (light channel of 10A from 10 through 40, Fig. 7b; page 6, para [0102-0103]); and
	an optical component (34, Fig. 7b; page 6, para [0103]) completely or partially disposed at a position in the backlight (40, Fig. 7b), covered by the cover glass (52, Fig. 7b), and configured to receive ambient light that passes through the light channel from outside of the electronic device (ambient light passing through the light channel of 10A from 10 through 40, Fig. 7b; page 6, para [0102-0103]).

Regarding claim 2, Watanabe discloses an electronic device with all the limitations of claim 1 above and further discloses wherein the optical component (34, Fig. 7b) is further disposed beneath the through holes in the CF (18, Figs. 1 and 7b) and the TFT layer (thin film transistor layer of 11, Figs. 1 and 7b; page 4, para [0064, 0076]).

Regarding claim 3, Watanabe discloses a liquid crystal display with all the limitations of claim 1 above and further discloses wherein the second glass substrate (11, Figs. 1 and 7b) further comprises the through holes (such as through holes of 12 and 11, respectively, Figs. 1 and 7b), and wherein the optical component (34, Fig. 7b) is further completely or partially disposed in the second glass substrate (optical component 34 completely or partially disposed in the second substrate 11, Figs. 1 and 7b).

Regarding claim 4, Watanabe discloses an electronic device with all the limitations of claim 1 above and further discloses wherein the first glass substrate (12, Figs. 1 and 7b) and the second glass substrate (11, Figs. 1 and 7b) further comprise the through holes (such as through holes of 12 and 11, respectively, Figs. 1 and 7b), and wherein the optical component (34, Fig. 7b) is further completely or partially disposed in the first glass substrate (12, Figs. 1 and 7b) and the second glass substrate (11, Figs. 1 and 7b).

Regarding claim 7, Watanabe discloses an electronic device with all the limitations of claim 1 above and further discloses wherein the cover glass (52, Fig. 7b) comprises a lower surface (lower surface of 52, Fig. 7b), wherein the LCD (202, Fig. 7b) further comprises a first polarizer (upper 15, Figs. 1 and 7b; page 4, para [0064]) and a second polarizer (lower 15, Figs. 1 and 7b; page 4, para [0064]), and wherein the first polarizer (upper 15, Figs. 1 and 7b), the first glass substrate (12, Figs. 1 and 7b), the color film (18, Figs. 1 and 7b), the TFT layer (thin film transistor layer of 11, Figs. 1 and 7b), the second glass substrate (11, Figs. 1 and 7b), the second polarizer (lower 15, Figs. 1 and 7b), and the backlight (40, Figs. 1 and 7b) are sequentially formed on the lower surface (lower surface of 52, Figs. 1 and 7b).

Regarding claim 9, Watanabe discloses an electronic device with all the limitations of claim 1 above and further discloses wherein the optical component (34, Fig. 7b) comprises a front camera (page 6, para [0103]).

Regarding claim 11, Watanabe discloses a liquid crystal display (10, Fig. 7b; page 5, para [0083]) comprising:
a stack comprising a cover glass (52, Fig. 7b; page 5, para [0094]), a first glass substrate (12, Figs. 1 and 7b; page 3, para [0063]), a color film (18, Figs. 3 and 7b; page 4, para [0064]), a thin film transistor layer (thin film transistor layer on 11, Figs. 1 and 7b; page 4, para [0064, 0076]), a second glass substrate (11, Figs. 1 and 7b; page 4, para [0064]), and a backlight (40, Fig. 7b; page 3, para [0062]); and
a light channel (light channel of 10A, Fig 7b; page 6, para [0102-0103]) formed in the stack by through holes (through holes of CF layer 18, TFT layer on 11, and the backlight 40, Figs. 1 and 7b) provided through at least the color film layer (18, Figs. 3 and 7b), the TFT layer (thin film transistor layer on 11, Figs. 1 and 7b), and the backlight (40, Fig. 7b) and configured to receive and pass ambient light (ambient light passing through the light channel of 10A from 10 through 40, Fig. 7b; page 6, para [0102-0103]).

Regarding claim 12, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above and further discloses wherein the through holes are further provided through the second glass substrate (such as through hole of second glass substrate (11, Figs. 1 and 7b).
Regarding claim 13, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above and further discloses wherein the through holes are further provided through the first glass substrate (through hole of 12, Figs. 1 and 7b) and the second glass substrate (through hole of 11, Figs. 1 and 7b).

Regarding claim 16, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above and further discloses a first polarizer (upper 15, Figs. 1 and 7b; page 4, para [0064]) and a second polarizer (lower 15, Figs. 1 and 7b; page 4, para [0064]), wherein the cover glass (52, Fig. 7b) comprises a lower surface (lower surface of 52, Fig. 7b), and wherein the first polarizer (upper 15, Figs. 1 and 7b), the first glass substrate (12, Figs. 1 and 7b), the color film (18, Figs. 1 and 7b), the TFT layer (thin film transistor layer of 11, Figs. 1 and 7b), the second glass substrate (11, Figs. 1 and 7b), the second polarizer (lower 15, Figs. 1 and 7b), and the backlight (40, Figs. 1 and 7b) are sequentially formed on the lower surface (lower surface of 52, Figs. 1 and 7b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. 2016/0011633) in view of Hwang et al. (U.S. 2012/0212701) as applied to claims 1 and 11, respectively above.

Regarding claim 5, Watanabe discloses an electronic device with all the limitations above and further discloses a metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]), and wherein the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Fig. 12) is distributed around the light channel region (Watanabe: such as wiring around 10A, Figs. 1, 7b, 12; page 4, para [0078]).

Watanabe does not expressly disclose wherein the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Fig. 12) is disposed between the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) and the color film layer (Watanabe: 18, Figs. 1, 3, 7b).  However, Hwang et al. (U.S. 2012/0212701) discloses an electronic device comprising a thin film transistor layer (TFT, Fig. 2; page 3, para [0053]), a pixel electrode layer (191, Fig. 2; page 3, para [0056]) disposed above the thin film transistor layer (TFT, Fig. 2), and an insulator layer (180, Fig. 2; page 3, para [0056]) disposed between the thin film transistor layer (TFT, Fig. 2) and the pixel electrode layer (191, Fig. 2), the pixel electrode layer (191, Fig. 2) being connected to the thin film transistor layer (TFT, Fig. 2) through the insulator layer (180, Fig. 2).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) of Watanabe such that the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) are disposed on the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) between thin film transistor layer and the color film layer (Watanabe: 18, Figs. 1, 3, 7b) in order to obtain the benefits of electrically connecting the pixel electrodes of the pixel electrode layer through an insulator to drive the pixel electrodes as evidenced by Hwang (Fig. 2).

Regarding claim 14, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above and further discloses a metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]), and wherein the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Fig. 12) is distributed around the light channel region (Watanabe: such as wiring around 10A, Figs. 1, 7b, 12; page 4, para [0078]).

Watanabe does not expressly disclose wherein the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Fig. 12) is disposed between the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) and the color film layer (Watanabe: 18, Figs. 1, 3, 7b).  However, Hwang et al. (U.S. 2012/0212701) discloses an electronic device comprising a thin film transistor layer (TFT, Fig. 2; page 3, para [0053]), a pixel electrode layer (191, Fig. 2; page 3, para [0056]) disposed above the thin film transistor layer (TFT, Fig. 2), and an insulator layer (180, Fig. 2; page 3, para [0056]) disposed between the thin film transistor layer (TFT, Fig. 2) and the pixel electrode layer (191, Fig. 2), the pixel electrode layer (191, Fig. 2) being connected to the thin film transistor layer (TFT, Fig. 2) through the insulator layer (180, Fig. 2).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) of Watanabe such that the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) are disposed on the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) between thin film transistor layer and the color film layer (Watanabe: 18, Figs. 1, 3, 7b) in order to obtain the benefits of electrically connecting the pixel electrodes of the pixel electrode layer through an insulator to drive the pixel electrodes as evidenced by Hwang (Fig. 2).

Regarding claim 19, Watanabe discloses an electronic device (202, Fig. 7b; page 6, para [0101]), comprising:
	a liquid crystal display (10, Fig. 7b; page 5, para [0083]) comprising a cover glass (52, Fig. 7b; page 5, para [0094]), a first glass substrate (12, Figs. 1 and 7b; page 3, para [0063]), a color film layer (18, Figs. 3 and 7b; page 4, para [0064]), a thin film transistor layer (thin film transistor layer on 11, Figs. 1 and 7b; page 4, para [0064, 0076]), a second glass substrate (11, Figs. 1 and 7b; page 4, para [0064]), and a backlight (40, Fig. 7b; page 3, para [0062]) sequentially formed in a stack, wherein the CF layer (18, Figs. 3 and 7b), the TFT layer (thin film transistor on 11, Figs. 1 and 7b; page 4, para [0064, 0076]), and the backlight (40, Fig. 7b) comprise through holes (through holes of CF layer 18, TFT layer on 11, and the backlight 40, Figs. 1 and 7b) to form a light channel in the liquid crystal display (light channel of 10A from 10 through 40, Fig. 7b; page 6, para [0102-0103]); and
	an optical component (34, Fig. 7b; page 6, para [0103]) completely or partially disposed at a position in the backlight (40, Fig. 7b), covered by the cover glass (52, Fig. 7b), and configured to receive ambient light that passes through the light channel from outside of the electronic device (ambient light passing through the light channel of 10A from 10 through 40, Fig. 7b; page 6, para [0102-0103]).

Watanabe does not expressly disclose wherein the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Fig. 12) is disposed between the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) and the color film layer (Watanabe: 18, Figs. 1, 3, 7b).  However, Hwang et al. (U.S. 2012/0212701) discloses an electronic device comprising a thin film transistor layer (TFT, Fig. 2; page 3, para [0053]), a pixel electrode layer (191, Fig. 2; page 3, para [0056]) disposed above the thin film transistor layer (TFT, Fig. 2), and an insulator layer (180, Fig. 2; page 3, para [0056]) disposed between the thin film transistor layer (TFT, Fig. 2) and the pixel electrode layer (191, Fig. 2), the pixel electrode layer (191, Fig. 2) being connected to the thin film transistor layer (TFT, Fig. 2) through the insulator layer (180, Fig. 2).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) of Watanabe such that the pixel electrodes (Watanabe: 16, Figs. 1, 3, 7b, 12) are disposed on the thin film transistor layer (Watanabe: thin film transistor layer of TFTs on 11, Figs. 1, 3, 7b, 12; page 4, para [0076, 0078]) between thin film transistor layer and the color film layer (Watanabe: 18, Figs. 1, 3, 7b) in order to obtain the benefits of electrically connecting the pixel electrodes of the pixel electrode layer through an insulator to drive the pixel electrodes as evidenced by Hwang (Fig. 2).

Regarding claim 20, Watanabe as modified by Hwang discloses an electronic device with all the limitations above and further discloses an optical component (34, Fig. 7b) completely or partially disposed at a position in the backlight (40, Fig. 7b), covered by the cover glass (52, Fig. 7b), and configured to receive ambient light that passes through the light channel (10, Fig. 7b) from outside of the electronic device, wherein the optical component comprises a front camera (page 6, para [0103]).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. 2016/0011633) in view of Hwang et al. (U.S. 2012/0212701) as applied to claim 5 above and further in view of Matthew et al. (U.S. 2010/0315570).

Regarding claim 6, Watanabe as modified by Hwang discloses an electronic device with all the limitations of claim 5 above and further discloses wherein the cover glass (Watanabe: 52, Fig. 7b) comprises an inner surface, wherein the light channel (Watanabe: 10A, Figs. 1 and 7b) comprises a circumference but does not expressly disclose a material that shields the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12), wherein the material is disposed on the inner surface (Watanabe: inner surface of 52, Fig. 7b) and disposed around the circumference, wherein the material is configured to prevent liquid crystal leakage.  However, Matthew discloses an electronic device (Fig. 8; page 1, para [0020]) comprising a cover film (86, Fig. 8; page 3, para [0047]) having a shielding material (88, Fig. 8; page 3, para [0047]) disposed on an inner surface of the cover film (86, Fig. 8; page 3, para [0047]) and disposed around a circumference of a light channel (100, Fig. 8; page 4, para [0056]) in order to prevent light leakage and block internal components from being exposed (page 3, para [0047]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the shielding material (Matthew: 88, Fig. 8) of Matthew on the inner side of the cover glass (Watanabe: bottom side of 52, Fig. 7b) such that the shielding material (Matthew: 88, Fig. 8) is disposed around the circumference of the light channel (Watanabe: light channel of 10A from 10 through 40, Fig. 7b) to shield the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12) disposed around the circumference of the light channel in order to obtain the benefits of preventing light leakage and block internal components from being exposed as taught by Matthew (page 3, para [0047]).

Regarding claim 15, Watanabe as modified by Hwang discloses a liquid crystal display  with all the limitations of claim 14 above and further discloses wherein the cover glass (Watanabe: 52, Fig. 7b) comprises an inner surface, wherein the light channel (Watanabe: 10A, Figs. 1 and 7b) comprises a circumference but does not expressly disclose a material that shields the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12), wherein the material is disposed on the inner surface (Watanabe: inner surface of 52, Fig. 7b) and disposed around the circumference, wherein the material is configured to prevent liquid crystal leakage.  However, Matthew discloses an electronic device (Fig. 8; page 1, para [0020]) comprising a cover film (86, Fig. 8; page 3, para [0047]) having a shielding material (88, Fig. 8; page 3, para [0047]) disposed on an inner surface of the cover film (86, Fig. 8; page 3, para [0047]) and disposed around a circumference of a light channel (100, Fig. 8; page 4, para [0056]) in order to prevent light leakage and block internal components from being exposed (page 3, para [0047]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the shielding material (Matthew: 88, Fig. 8) of Matthew on the inner side of the cover glass (Watanabe: bottom side of 52, Fig. 7b) such that the shielding material (Matthew: 88, Fig. 8) is disposed around the circumference of the light channel (Watanabe: light channel of 10A from 10 through 40, Fig. 7b) to shield the metal line (Watanabe: combination of: pixel electrodes 16 and wiring around 10A, Figs. 1, 3, 7b, 12) disposed around the circumference of the light channel in order to obtain the benefits of preventing light leakage and block internal components from being exposed as taught by Matthew (page 3, para [0047]).

Claims 8, 10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. 2016/0011633).

Regarding claim 8, Watanabe discloses an electronic device with all the limitations of claim 1 above and further discloses wherein the first glass substrate (12, Figs. 1 and 7b) comprises a lower surface (lower surface of 12, Figs. 1 and 7b), wherein the second substrate (11, Figs. 1 and 7b) comprises an upper surface (upper surface of 11, Figs. 1 and 7b) but does not expressly disclose wherein the electronic device further comprises a first ITO material layer formed on the lower surface and a second ITO material layer formed on the upper surface.  However, Watanabe discloses upper transparent electrodes (17, Figs. 1, 3, and 7b; page 4, para [0064]) disposed on the lower surface and lower transparent electrodes (16, Figs. 1, 3, and 7b; page 4, para [0064]) disposed on the upper surface.  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that transparent electrodes can be formed of an ITO material in order to provide a transparent electrode that can transmit light.  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first transparent electrode layer (17, Figs. 1, 3, and 7b) and the second transparent electrode layer (16, Figs. 1, 3, and 7b) from a transparent ITO material in order to obtain the benefits of providing transparent electrodes that can transmit light as is well known in the art.

Regarding claim 10, Watanabe discloses an electronic device with all the limitations of claim 1 above but does not expressly disclose wherein the LCD comprises a rectangular display region having a length-to-width ratio of 16:9 or 18:9.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a LCD display can be configured to have a rectangular display region having a length-to-width ratio of 16:9 in order to obtain the benefits of having the display generate high definition images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill int eh art to configure the LCD of Watanabe to have a rectangular display region having a length-to-width ratio of 16:9 in order to obtain the benefits configuring a display region that can generate high definition images as is well known in the art.

Regarding claim 17, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above but does not expressly disclose a first ITO material layer and a second ITO material layer, wherein the first glass substrate (12, Figs. 1 and 7b) comprises a lower surface (lower surface of 12, Figs. 1 and 7b), wherein the second substrate (11, Figs. 1 and 7b) comprises an upper surface (upper surface of 11, Figs. 1 and 7b), wherein the first ITO material layer is formed on the lower surface, and wherein the second ITO material layer is formed on the upper surface. 

However, Watanabe discloses upper transparent electrodes (17, Figs. 1, 3, and 7b; page 4, para [0064]) disposed on the lower surface and lower transparent electrodes (16, Figs. 1, 3, and 7b; page 4, para [0064]) disposed on the upper surface.  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that transparent electrodes can be formed of an ITO material in order to provide a transparent electrode that can transmit light.  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first transparent electrode layer (17, Figs. 1, 3, and 7b) and the second transparent electrode layer (16, Figs. 1, 3, and 7b) from a transparent ITO material in order to obtain the benefits of providing transparent electrodes that can transmit light as is well known in the art.

Regarding claim 18, Watanabe discloses a liquid crystal display with all the limitations of claim 11 above but does not expressly disclose wherein the LCD comprises a rectangular display region having a length-to-width ratio of 16:9 or 18:9.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a LCD display can be configured to have a rectangular display region having a length-to-width ratio of 16:9 in order to obtain the benefits of having the display generate high definition images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill int eh art to configure the LCD of Watanabe to have a rectangular display region having a length-to-width ratio of 16:9 in order to obtain the benefits configuring a display region that can generate high definition images as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871